Title: Thomas Jefferson to Gamaliel H. Ward, 10 May 1818
From: Jefferson, Thomas
To: Ward, Gamaliel Hodges


          
            Sir
            Monticello
May 10. 18.
          
          The original of yours of Jan. 20. never came to hand. the copy with that of Apr. 22. is just now recieved. I am always glad to hear of the establishment of an useful manufacture, and none is more so than that of salt; but being quite a stranger to it’s various processes, I am unable to give any opinion on the subject. I can therefore only wish your undertaking may be succesful and, with my thanks for the personal civility of your letters I tender you my respectful salutations.
          Th: Jefferson
        